                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


   MEHDI BELGADA, HORMOZ
   AKHUNDZADEH, and ADANIEL
   DZIEKAN, individually and on behalf of all
   other similarly situated individuals,
           Plaintiffs,
                                                               No. 3:18-cv-177 (VAB)

           v.

   HY’S LIVERY SERVICE, INC., ROBERT
   LEVINE, MATTHEW LEVINE, and
   SHELLEY LEVINE,
         Defendants.


                    RULING ON MOTION FOR RECONSIDERATION

        On February 20, 2019, Hy’s Livery Service, Inc., Robert Levine, Matthew Levine, and

Shelley Levine (“Defendants”) moved for partial reconsideration of the Court’s February 14,

2019 Ruling and Order. Defendants’ Motion for Reconsideration of Court’s Decision Denying

Costs, dated Feb. 20, 2019 (“Defs.’ Mot.”), ECF No. 123. Specifically, Defendants ask the Court

to reconsider its determination that Defendants were not prevailing parties entitled to costs from

Mehdi Belgada, Hormoz Akhundzadeh, and Adaniel Dziekan (“Plaintiffs”) as a result of the

voluntary dismissal of Plaintiffs’ claims under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq. Id.

        For the reasons that follow, the Court DENIES Defendants’ motion for reconsideration.

   I.      FACTUAL AND PROCEDURAL BACKGROUND

        Familiarity with the facts and prior proceedings, summarized in the Court’s February 14,

2019 Ruling and Order, is assumed. See Ruling and Order on Motion for Voluntary Dismissal

and Cross-Motion for Attorney’s Fees, dated Feb. 14, 2019 (“Ruling & Order”), ECF No. 121.
          On February 14, 2018, the Court granted Plaintiffs’ motion to voluntarily dismiss their

FLSA claims with prejudice.). See Ruling & Order at 7–8 (“[T]he reason for voluntary dismissal

is simple . . . given recent Second Circuit precedent, Plaintiffs’ FLSA claims may no longer be

viable.”).1 Having determined that all federal claims over which the Court had original

jurisdiction should be dismissed, the Court declined to exercise supplemental jurisdiction over

Plaintiffs’ remaining state-law claims. Id. at 13. The Court also determined that Defendants were

not prevailing parties with respect to the dismissed FLSA claims and thus declined to award

them costs under Rule 54(d)(1) of the Federal Rules of Civil Procedure. Id. at 8–10. Finally, the

Court denied Defendants’ cross-motion for attorney’s fees for the dismissed FLSA claims. Id. at

13–14.

          On February 20, 2019, Defendants moved for reconsideration of the Court’s decision that

Defendants were not prevailing parties with respect to the dismissed FLSA claims. Defs.’ Mot.

          On March 13, 2019, Plaintiffs opposed reconsideration. Plaintiffs’ Objection to Defs.’

Mot., dated Mar. 13, 2019, ECF No. 124.

    II.      STANDARD OF REVIEW

          “The standard for granting [a motion for reconsideration] is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions or data that

the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

(citations omitted); see, e.g., Lawyer v. Cota, No. 18-1136-cv, 2019 WL 1466936, at *2 (2d Cir.




1
  That Second Circuit decision suggested that Defendants operate a “taxicab” business exempt from overtime claims
under the FLSA. See Munoz-Gonzalez v. D.L.C. Limousine Serv., 904 F.3d 208, 214 (2d Cir. 2018) (holding, as a
matter of first impression, that the plain meaning of “taxicab” in 29 U.S.C. § 213(b)(17) is “(1) a chauffeured
passenger vehicle; (2) available for hire by individual members of the general public; (3) that has no fixed schedule,
fixed route, or fixed termini.”).

                                                          2
Apr. 2, 2019) (“Defendants-Appellees argued below that the district court was bound by Second

Circuit precedent to apply the corrected affidavit doctrine and determine whether Cota’s

probable cause affidavit still supported a finding of probable cause when the false statements

were removed from the affidavit. But the district court did not apply the corrected affidavit

doctrine in adjudicating Defendants-Appellees’ motion to dismiss. The district court therefore

overlooked controlling precedent, giving Chief Judge Crawford grounds to grant the motion for

reconsideration.”) (footnote and citations omitted).

          “Reconsideration is not intended for the court to reexamine a decision or the party to

reframe a failed motion.” Fan v. United States, 710 F. App’x 23, 24 (2d Cir. 2018) (citing

Questrom v. Federated Dep’t Stores, Inc., 192 F.R.D. 128, 130 (S.D.N.Y. 2000); accord

Shrader, 70 F.3d at 257 (“[A] motion to reconsider should not be granted where the moving

party seeks solely to relitigate an issue already decided.”).

   III.      DISCUSSION

          Defendants argue that the Court’s decision “references only the facts of Carter v. Inc.

Vill. of Ocean Beach, 759 F.3d 159, 165 (2d Cir. 2014), and not the legal standard set forth

therein.” Defs.’ Mot. at 1. “Had the Court applied the Carter standard to the facts of the present

case, it would have concluded as many other District Courts have, that defendants are prevailing

parties when some counts are dismissed with prejudice and others are dismissed without

prejudice, provided there is a material alteration of the legal relationship of the parties.” Id.

(quoting Carter, 759 F.3d at 165); see id. at 2 (“The standard . . . is whether a party gained ‘a

material alteration of the legal relationship of the parties.’ Total victory is not the sine qua non of

prevailing party status. This Court did not apply the material alteration standard in its ruling




                                                   3
here.”) (quoting Buckhannon & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532

U.S. 598, 604 (2001)) (citation omitted).

         The Court disagrees.

         The Court engaged with Defendants’ arguments about Carter, but rejected them. See

Ruling & Order at 9–10 (“Defendants argue that the Second Circuit has held that ‘the defendant

is a prevailing party when a plaintiff requests a Rule 41(a)(2) dismissal with prejudice.’ But in

Carter ‘the voluntary dismissal of some claims, coupled with the grant of summary judgment

dismissing the claims that remain’ made the defendants prevailing parties; as the Second Circuit

recognized there, ‘the victory for the County Defendants was total,’ and the underlying claims

were ‘from the beginning, ‘frivolous, unreasonable, or without foundation.’”) (quoting Carter,

759 F.3d at 166).

         As Carter and the other decisions noted by Defendants were briefed during the prior

motion and considered by the Court, Defendants have failed to present the Court with any

“controlling decisions or data” it overlooked. Shrader, 70 F.3d at 257. Defendants simply wish to

“relitigate an issue already decided.”2 Id. They therefore have failed to satisfy the strict standard

for reconsideration.



2
  Defendants also make no new argument about the facts of Carter and, on the law, argue again that the Second
Circuit’s decision in Carter went further than it did. But even though the Second Circuit recognized that the
dismissal with prejudice there resulted in a “material alteration” necessary for the awarding of costs under Rule 54
of the Federal Rules of Civil Procedure and attorney’s fees under 42 U.S.C. § 1988, the Second Circuit still
proceeded to analyze “whether the voluntary dismissal of some claims, coupled with the grant of summary judgment
dismissing the claims that remain, makes the County Defendants prevailing parties,” Carter, 759 F.3d at 166.
Defendants’ motion for reconsideration thus conflates the Second Circuit’s holding with dicta. See Barclays Capital
Inc. v. Theflyonthewall.com, Inc., 650 F.3d 876, 899 (2d Cir. 2011) (“It is axiomatic that appellate judges cannot
make law except insofar as they reach a conclusion based on the specific facts and circumstances presented to the
court in a particular appeal. Subordinate courts and subsequent appellate panels are required to follow only these
previous appellate legal ‘holdings.’”); see also Judith M. Stinson, Why Dicta Becomes Holding and Why It Matters,
76 BROOK. L. REV. 219, 222 (2010) (“In contrast to the difficult task of determining a case’s holding, it is often easy
to locate language in an opinion that, on its face, supports a particular position, even when the case itself does not
stand for that proposition.”) (footnote omitted).


                                                          4
         Significantly, district courts retain the discretion to deny costs to prevailing parties. See

Ruling & Order at 10; see also Marx v. Gen. Revenue Corp., 568 U.S. 371, 377 (2013)

(“Notwithstanding this presumption [that prevailing parties are entitled to costs], the word

‘should’ makes clear that the decision whether to award costs ultimately lies within the sound

discretion of the district court.”) (citing Taniguchi v. Kan Pacific Saipan, Ltd., 566 U.S. 560, 565

(2012) (“Federal Rule of Civil Procedure 54(d) gives courts the discretion to award costs to

prevailing parties.”)). Because Plaintiffs could still succeed on their claims under state law upon

remand, the Court’s use of discretion here was particularly appropriate. See Carter, 759 F.3d at

166 (recognizing that “a state court had dismissed the state law claims on the pleadings before

the district court resolved the motion for attorney’s fees in the federal case” and “the state law

claims against the County Defendants were frivolous for the same reason that the federal law

claims were frivolous: the County Defendants had nothing to do with the alleged improper

termination and the defamation underlying Plaintiff’s Complaint.”).

   IV.      CONCLUSION

         For the reasons explained above, the Court DENIES Defendants’ motion for

reconsideration.

         SO ORDERED at Bridgeport, Connecticut this 10th day of May, 2019.

                                                                  /s/ Victor A. Bolden
                                                                Victor A. Bolden
                                                                United States District Judge




                                                    5
